                  1/7/2020
                                            Application GRANTED. The settlement conference scheduled for
                                            January 13, 2020 is ADJOURNED to January 23, 2020, at 2:15 p.m.,
                                            in Courtroom 20A. All other provisions of the Order Scheduling
January 7, 2020                             Settlement Conference (Dkt. No. 30) remain in effect, including the
                                            requirement that the parties conduct at least one good-faith settlement
VIA ECF AND ELECTRONIC MAIL                 discussion prior to the conference, convey at least one good-faith offer
Honorable Barbara C. Moses                  and demand, and submit their confidential settlement letters to
United States District Court                chambers no later than January 17, 2020. SO ORDERED.
Southern District of New York
500 Pearl Street
                                            _____________________________________
New York, NY 10007
                                            Barbara Moses, U.S.M.J.
                                            January 7, 2020
               Re:   Viviana Espinosa v. Weill Cornell Medical College,
                     Case No. 1:18-cv-11665 (AT)

Dear Judge Moses:

        This law firm represents Defendant Weill Cornell Medical College (“Defendant”) in the
above-referenced matter. Defendant submits this letter jointly with Plaintiff Viviana Espinosa
(“Plaintiff,” and, together with Defendant, the “Parties”) to respectfully request a brief extension
of the settlement conference currently scheduled for January 13, 2020. This is the Parties’ first
request to adjourn the conference and all Parties consent to this request.

        On October 30, 2019, Your Honor scheduled a settlement conference for January 13, 2020.
(Dkt. # 30). In the intervening time, the Parties have diligently continued to pursue discovery in
this matter. At the Parties request, District Judge Torres recently extended the Parties’ deposition
discovery deadline to January 14, 2020. (Dkt. # 36). Based on this new deadline, the Parties
anticipate conducting the final deposition in this matter on January 14, 2020. Accordingly, the
Parties respectfully request that the settlement conference be adjourned to January 23, 2020 to
allow the Parties time to complete discovery in advance of settlement efforts. The Parties are all
available on January 23rd and, based on a telephone call with Chambers, understand that the Court
also has availability that day. On behalf of the Parties, we thank the Court for its time and
consideration in this matter.
                                                              Sincerely,

    /s/ Benjamin E. Stockman                                 /s/ Elizabeth Budnitz
    Benjamin E. Stockman, Esq.                               Elizabeth Budnitz, Esq.
    VENABLE LLP                                              GODDARD LAW PLLC
    1270 Avenue of the Americas, 24th Floor                  39 Broadway, Suite 1540
    New York, New York 10020                                 New York, NY 10006
    Tel.: (212) 307-5500                                     Tel: (646) 504-8363
    bestockman@venable.com                                   liz@goddardlawnyc.com
    Attorneys for Defendant                                  Attorney for Plaintiff



                                                 1
